Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 11/20/2020, wherein: 
Claims 1-3 and 6 are pending.  Claim 1 has been amended.  Claims 4-5 and 7-20 have been cancelled by the Applicant.    
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	The claimed invention (Claims 1-3 and 6) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas” which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas”:
Claim 1, limitation a-k of {(a)    receiving, at -a-the financial institution, the information relating to a-the first base financial transaction associated with the checking account and relating to a-the transaction for the at least one of goods and services between the customer and the designated merchant; (b)    determining that the checking account has sufficient funds to cover the first base financial transaction, and debiting the checking account by amount of the first base financial transaction; (c)    receiving, at the financial institution, information relating to a-the second base financial transaction associated with the checking account; (d)    determining that the checking account has sufficient funds to cover the second base financial transaction, and debiting the checking account by amount of the second base financial transaction; (e)    periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions; (f)    determining that the checking account has sufficient funds to cover the aggregate savings amount; (g)    if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting the aggregate savings amount in the savings account; (h)    if inadequate funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d); (i)    periodically calculating a rewards amount based on the number of the first and the second base financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant exceeds a predetermined value, and where the designated merchant is one of a predetermined plurality of merchants that credit a reward to the savings account of the customer; (j) crediting the rewards amount in the savings account, where at least a portion of the rewards amount is debited from the designated merchant’s account; and (k)  waiving a fee associated with at least one of the checking account and the savings account based on the number of financial transactions between the customer and the designated merchant in a fixed period of time} fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).    
In addition, in claim 1, the identified step b-d, and f-h and i and k mentioned above are also fall within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the user funds in the account against the received first and second base financial transaction associated with the checking account to determine if the account has sufficient funds to the cover these transactions……; observing/evaluating funds in the account against the aggregate saving amount to determine if the account has sufficient funds to the cover the aggregate savings amount; observing/evaluating the number of financial transactions against the predetermined value/threshold in order to increase the rewards amount); and observing/evaluating the number of financial transactions between the customer and the 
Further, steps/limitations e and i mentioned above of “periodically calculating……an aggregate savings amount…..”, and “periodically calculating a rewards amount based on a number of the first and the second base financial transactions…..” also fall within the abstract “Mathematical Relationships/Formulas” because there must be some algorithm operators involve in order to calculate an aggregate savings amount and calculate a reward amount.  
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor of the computer server of the financial institution, a memory of the computer server of the financial institution storing computer executable instructions, that when executed by a processor of the computer server, cause the computer servers…..) to perform abstract steps a-k mentioned above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., i.e., a processor of the computer server of the financial institution, a memory of the computer server of the financial institution storing computer executable instructions, that when executed by a processor of the computer server, cause the computer servers…..).  Further, the additional underlined limitations {e.g., a first point of sale device configured to transmit information……; a second point of sale device configured to transmit information….; a communication network communicatively coupling at least the first point-of-of sale device and the second point of sale device with a computer server of a financial institution…. } are merely transmitting data by a first point of sale device/a second point of sale device via a communication network, which is considered as insignificant extra solution activity, thus is not significantly more than the identified abstract idea.   In addition, the additional limitation of “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational  load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server” is not significantly more because since it is merely the end result of the prior steps/limitations  (in claim 1), which are abstract idea(s)/judicial exception(s); merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) as pointed out above.  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a processor of the computer server of the financial institution, a memory of the computer server of the financial institution storing computer executable instructions, that when executed by a processor of the computer server, cause the computer servers…..) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., a processor of the computer server of the financial institution, a memory of the computer server of the financial institution storing computer executable instructions, that when executed by a processor of the computer server, cause the computer servers…..) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications to implement the identified abstract ideas a-k mentioned above; thus it is not significantly more than the identified abstract idea. Further, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a processor of the computer server of the financial institution, a memory of the computer server of the financial institution storing computer executable instructions, that when executed by a processor of the computer server, cause the computer servers…..).  Furthermore, the additional underlined limitations {e.g., a first point of sale device configured to transmit information……; a second point of sale device configured to transmit information….; a communication network communicatively coupling at least the first point-of-of sale device and the second point of sale device with a computer server of a financial institution…. } are merely transmitting data by a  transmit information/send information and/or receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence as required by Berkheimer’s memo). 
In addition, the additional limitation of “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server” is not significantly more because since it is merely the end result of the prior steps/limitations  (in claim 1) as pointed out above.  This limitation is well-known and conventional expected benefit of using a server performed function that is not performed by a local terminal (POSs) such that MPEP 2106.05(a):  “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)”.    
Furthermore, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  As indicated above, Applicant’s Specification 2020/0013082 A1 does not provide details for the limitation “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server”.  Therefore, in light of the lack of sufficient details in the Specification, the Specification demonstrates that the additional elements must be sufficiently well-known such that the specification does not need to describe the particulars of such additional elements of how “the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server”, as well as how “the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server”.
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps again do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer and insignificant extra solution activity.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claims 7 and 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and a non-transitory computer program claim 14 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 1.  The components (i.e., a point-of sale device, a remote computer system, a processor, a memory, a communication interface, a non-transitory computer) described in independent 7 and 14 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-6, 8-13 and 15-20 are merely add further details of the abstract steps/elements recited in claims 1, 7 and 14 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-6, 8-13 and 15-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Shepard; (US 8,738,429 B2), in view of Walker et al; (US 6049778), in view of Bauer et al; (US 7,392,224 B1), and further in view of in view of Sanchez et al; (US 20020188533):
4.	Claim 1:  Carretta teaches a system for distributing and deferring computational load on a point-of-sale device that is involved with providing rewards amounts, the system comprising:
a first point-of-sale device configured to transmit information relating to a first base financial transaction associated with the checking account and relating to a transaction for at least one or goods and services between the customer and the designated merchant (element 1) {At least fig. 1 paras 0013-0016 in context with figs 2-3 paras 0017-0032};
transmit information relating to a second base financial transaction associated with the checking account (part of element 2) {At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction (which is received by the server 16/financial institution from the POS 12 in figs 1, 3) is determined.  This occurs on a daily basis.  All round up amounts are aggregated.  The Examiner interprets there must be multiple (second…etc.,) base financial transactions associated with the checking account are received in order for server 16 (financial institution) to calculate/determine the round up amount for each eligible debit transaction;
a communication network communicatively coupling at least the first point-of-of sale device with a computer server of a financial institution,  wherein the checking account is associated with the customer capable of executing debit transactions, and a savings account associated with the customer, and the financial account is associated with a designated merchant (part of element 3) {At least fig. 1 paras 0013-0016 in context with figs 2-3 paras 0017-0032};
a communication interface adapted to receive financial transaction information over the communication network (element 4) {At least fig. 1 especially para 0016} and
a memory of the computer server of the financial institution storing computer-executable instructions, that when executed by a processor of the computer server (element 4) {At least fig. 1 para 0016), cause the computer server to performing steps comprising:
(a)    receiving, at the financial institution (server 16 as shown in fig 1 para 0016), the information relating to a-the first base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) and relating to the transaction for the at least one of goods and services between the customer and the designated merchant {At least figs. 3-4 paras 0025-0038};
(b)    determining that the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) has sufficient funds to cover the first base financial transaction, and debiting the checking account by amount of the first base financial transaction {At least figs. 3-4 paras 0025-0038};
 (c)    receiving, at the financial institution (server 16 as shown in fig 1 paras 0016, 0025), information relating to the second base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) {At least each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated.  The Examiner interprets there must be multiple (second…etc.,) base financial transactions associated with the checking account are received in order for server 16 (financial institution) to calculate/determine the round up amount for each eligible debit transaction};
(d)    determining that the checking account has sufficient funds to cover the second base financial transaction, and debiting the checking account by amount of the second base financial transaction {At least figs 3-4 paras 0025-0038 especially paras 0032-0037};
(e)    periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions {At least figs 3-4 paras 0025-0038 especially para 0031};
(f)    determining that the checking account has sufficient funds to cover the aggregate savings amount {At least figs 3-4 paras 0025-0038 especially para 0032};
(g)    if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting the aggregate savings amount in the savings account (recipient account shown in para 0021-0022 fig 2) {At least figs 3-4 paras 0025-0038 especially para 0032-0037}; 
(h)    if inadequate funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d) {At least figs 3-4 paras 0025-0038 especially para 0032};
(i)    periodically calculating a rewards (e.g., matching incentive) amount based on a number of the first and the second base financial transactions (At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated from multiple transactions/first, second.., third financial transactions) between the customer and the designated merchant, where the rewards amount is increased if the number of the first and the second base financial transactions between the customer and the designated merchant increased (part of step/element j) {At least fig. 5 paras 0039-0044 especially para 0039, see bank/financial institution can offer match the round up (matching incentive/reward) such as $0.05 for every transaction, etc., in context with fig. 3 paras 0030-0032).  The Examiner interprets since the matching incentive/reward is $0.05 per transaction then the rewards amount would increase when the number of financial transactions increased}; and 
(j)    crediting the rewards amount in the savings account (recipient account), where at least a portion of the rewards amount is debited from the designated merchant’s account {At least fig. 5 paras 0039-0044 especially para 0042.  The Examiner notes the limitation “debited from the designated merchant’s account is given no patentable weight since “debited” is not positively recited in the claim};
However, Carretta does not explicitly teach the underlined features:  “a second point-of-sale device configured to transmit information relating to a second base financial transaction associated with the checking account” (part of element 2).  In other word, Carretta’s second base financial transaction that is received by the financial institution (server 16) in element 2 and step/element (c) above is not explicitly from “a second point-of-sale device”.
Shepard teaches the general concept of a second point-of sale device configured to transmit information relating to a second based financial transaction (e.g., purchase transaction) associated with the checking account (e.g., portable consumer devices such as credit or debit cards in fig. 4 cl. 7 lines 30-37) to a server (e.g., loyalty engine in fig. 4 cl. 8 lines 7-28, lines 41-65) for determining reward based on the transaction {At least fig. 4 cl. 7 lines 10-67 and cl. 8 lines 1-28 in context with cl. 4 line 17-26, see first point of sale (e.g., merchant location A 422(a)) and second point of sale (e.g., merchant location B 422(b)) respectively transmits information relating to a first based financial transaction (first purchase transaction), and second based financial transaction (second purchase transaction) associated with the checking account (e.g., credit or debit cards) to a server (loyalty engine) for determining reward based on the received transactions}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “transmit information relating to a second base financial transaction associated with the checking account; and receiving, at the financial institution, information relating to the second base financial transaction associated with the checking account”, of Carretta to include “a second point-of sale device configured to transmit information relating to a second based financial transaction associated with the checking account”, taught by Shepard.  One would be motivated to do this in order to increase user/customer’s satisfaction and experience since customer purchase transactions would be received from multiple point of 
However, the combination of Carretta and Shepard does not explicitly teach the underlined features:  “periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant exceeds a predetermined value”.  
Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant” of the combination of Carretta and Shepard to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the user/customer to purchase more products and also increase customer’s satisfaction.  
 “where the designated merchant is one of a predetermined plurality of merchants that credit a rewards amount to the savings account of the customer” (part of step/limitation (i)).
	Bauer teaches where the designated merchant is one of a predetermined plurality of merchants (e.g., retailers in cl. 3 lines 42-55) that credit a rewards amount to the savings account (e.g., financial account such as saving account in cl. 1 lines 29-34) of the customer {At least figs. 7A-B cl. 19 lines 22-35 in context with cl. 1 lines 29-34, see reward amount is post to the financial account e.g., saving account of the customer when the goods is purchased as e.g., a preferred/predetermined retailer/merchant},
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “credit a rewards amount to the savings account of the customer by the financial institution” of the combination of Carretta, Shepard and Walker to include “where the designated merchant is one of a predetermined plurality of merchants that credit a rewards amount to the savings account of the customer”, taught by Bauer.  One would be motivated to do this in order to enable the merchant to reward the user for the user’s purchase transaction directly to the user’s account.  This would increase user experience and satisfaction.   
	The combination of Carretta, Shepard, Walker and Bauer further teaches matching incentive and transfer rewards to the customer saving account based on the number of financial transactions by the customer in a fixed period of time {Carretta:  At least fig. 5 especially paras 0039-0042}.  However, the combination does not explicitly teach the underlined features:  “(k) waiving a fee associated with at least one of the checking account and the saving account based on the number of financial transactions by the customer in a fixed period of time”.  In other word, the reward that the combination of Carretta, Shepard, Walker and Bauer especially Carreta provided to the customer saving account based on the number of financial transactions by the customer in a fixed period of time is not explicitly “waiving fee” reward.
	Sanchez teaches the general concept of “(k) waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time {para 0046, see the bank can offer to match the round up (e.g., every 10th transaction, $0.05 reward for every transaction) or other savings amount for a fixed time period}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “matching incentive and transfer rewards to the user saving account based on the number of financial transactions by the customer in a fixed period of time” of the combination of Carretta, Shepard and Walker to include “waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time”, taught by Sanchez.  One would be motivated to do this in order to provide the customer with other reward type e.g., waiving fees, which would in turn increase the customer’s experience and satisfaction.  
Also, the combination of Carretta, Shepard, Walker, Bauer and Sanchez further teaches the end result of “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational  load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server” in claim 1 because the wherein the computational load on……….is deferred to the computer server" is merely the end result of the prior steps/limitations.  Since the combination of cited references discloses all the prior steps of {a first point of sale….; a second point of sale; a communication network…; a communication interface…; a memory…..comprising: a) receiving…., b) determining…., c) receiving…, d) determining…., e) periodically calculating…, f) determining…., g) if sufficient funds…., debiting….., h) if inadequate funds…., bypassing…., i) periodically calculating…., j) crediting…, and k) waiving…… }, this would automatically resulting in “wherein the computational load on……….is deferred to the computer server ".  
5.	Claim 2:  The combination of Carretta, Shepard, Walker, Bauer and Sanchez teaches the claimed invention as in claim 1.  The combination further teaches where a remaining portion of the rewards amount is provided by the financial institution {Carretta: Fig. 5, paras 0039-0043 in context with para 0016 fig. 1}.
6.	Claim 3:  The combination of Carretta, Shepard, Walker, Bauer and Sanchez teaches the claimed invention as in claim 1.  The combination further teaches where the rewards amount comprises a predetermined amount for each of the number of financial transactions between the customer and the designated merchant {Carretta:  Fig. 5 paras 0039-0043 especially para 0039}.
7.	Claim 6:  The combination of Carretta, Shepard, Walker, Bauer and Sanchez teaches the claimed invention as in claim 1.  Carretta further teaches where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and offer rewards in a fixed time period {Carretta:  Fig. 5 especially paras 0039-0042}.
where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and to increase the rewards amount if the number of financial transactions exceeds a predetermined value in a fixed period of time.
 Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and offer rewards in a fixed time period” of the combination of Carretta, Shepard, Walker, Bauer and Sanchez to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the user/customer to purchase more products and also increase customer’s satisfaction.
Response to Arguments
8.	Applicant's arguments regarding 103 filed on 11/20/2020 have been fully considered and are not persuasive.  In addition, Applicant’s arguments regarding 101 have been fully considered but are also not persuasive.  
9.	Responding back to Applicant’s 103 arguments on pages 5-10 of the Applicant’s response:
	On page 6, Applicant argued:  “Applicants have amended claim 1 to incorporate aspects of dependent claims 4 and 5. Therefore, presumably, amended claim 1 now requires the Office Action to argue not a 4-way, but now a 5-way obviousness combination of Carretta, Shepard, Walker, and now Bauer and Sanchez too, to render unpatentable the features recited in Applicants’ amended claim 1”.
	The Office’s response:  However, the Office respectfully submits that Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.)  See MPEP 2145.V.  
	On pages 6-7, Applicant argued: “First, the Court of Appeal for the Federal Circuit has held that the “length of the intervening time between the publication dates of the prior art and the claimed invention can also qualify as an objective indicator of nonobviousness.” See Leo Pharmaceutical Products, Ltd. v. Rea, 726 F. 3d 1346 (Fed. Cir. 2013) (citing Ecolochem, Inc., v. S. Cal. Edison Co. ,221 F.3d 1361, 1376-77 (Fed. Cir. 2000)). Applicants’ patent application has an earliest priority filing date in Feb. 2008. Meanwhile, Caretta was published in Feb. 2007. Shepard published in Dec. 2008. Walker was published in April 2000. And, Bauer was published in June 2008, and Sanchez was published in Dec. 2002. The prior art ranges from as early as April 2000 to as late as Dec. 2008—i.e., over eight years—and actually Shepard and Bauer didn’t even publish until after Applicants’ priority filing date. Like in Leo Pharmaceuticals, if those in the industry were aware of the teachings of Walker, Sanchez, and Caretta for so many years before Applicants’ fling date, logic and probability dictates that they would have already arrived at a system for distributing and deferring computational load on a point-of-sale device. However, no one in the industry, e.g., Walker, Sanchez, or Caretta, conceived of a solution that offered all of the unique arrangement of features recited in Applicants’ claim 1. The Office Action has uncovered no such anticipatory teachings under 35 USC 102. For example, Applicants’ claims provide a technical solution to a problem that occurs in networked point-of-sale systems, resulting in improved distribution and deferral of computational load on the point-of-sale devices. The “intervening time between the prior art’s teaching of the components and the eventual preparation of a successful [solution] speak volumes to the nonobviousness” of Applicants’ invention of claim 1. See Leo Pharma., 726 F. 3d at 1359. When viewed through the lens of the objective indicia, as opposed to the hindsight lens used in the Office Action, Applicants’ pending claims would not have been found obvious over the purported 5-way combination of the aforementioned references”.
	The Office’s response:  However, the Office respectfully submits that the point of Applicant above of “length of the intervening time between the publication dates of the prior art and the claimed invention can also qualify as an objective indicator of nonobviousness.” is taking from case “Leo Pharmaceutical Products, Ltd.”, which is in the context with “long felt but unsolved need”.   Applicant’s argument is not persuasive because Applicant has not provide/show any evidence of “long felt but unsolved need” as compared with “Leo Pharmaceutical Products, Ltd.”  Please note that “LONG-FELT NEED IS MEASURED FROM THE DATE A PROBLEM IS IDENTIFIED AND EFFORTS ARE MADE TO SOLVE IT.  Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references. Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993)”.  See MPEP 716.04.  
  	Further, regarding Applicant argued above that “The Office Action has uncovered no such anticipatory teachings under 35 USC 102…….”,  The Office respectively submits that the Office has rejected the claims under 35 USC 103 but not 35 USC 102.
	On page 7, Applicant further argued:  “Second, the Office Action’s combination of Carretta in view of Shepard further in view of Walker is a textbook example of impermissible hindsight reasoning, which the Court of the Appeal for the Federal Circuit and USPTO’s MPEP caution against. The Office Action attempts to cobble together different references that teach different elements of Applicants’ claims, but all the while using Applicants’ own specification and claims as a roadmap. This is impermissible hindsight reasoning because neither the references themselves, nor the knowledge of a person having ordinary skill in the art, would have motivated a person to undergo the effort of modifying the system of Carretta to add the purported system taught in Shepard. The Office Action cites to nothing in Carretta, Shepard, or even Walker for that matter, that satisfies the Examiner’s prima facie burden of proof. Some motivation must exist for one of ordinary skill to modify the system taught by a primary reference (i.e., Carretta) to add the specific, omitted features seemingly taught by a secondary references (i.e., Shepard and Walker). Providing some tangential/peripheral or unrelated reason for combining the references is not sufficient. Absent such restrictions, every patent claim would inevitably fall victim to impermissible hindsight reasoning where the obviousness rejection inappropriately uses the Applicants’ own disclosure as a roadmap to cobble together features from different references. Applicants respectfully request withdrawal of the obviousness rejection of claim 1 and notification of its allowance.”
	The Office’s response:  However, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  In regards to motivation, we have noted that evidence of a suggestion, teaching, or motivation to combine may flow from the prior art references themselves, the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved In re Dembiczak, 50 USPQ2d 1614.  Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
	Here, the Examiner respectfully submits that the references Carretta, Shepard and Walker deal with analogous art because all are about (e.g., determining/calculating and providing rewards to the customer based on the received purchase transactions/financial 
	Carretta teaches a first point-of sale device configured to transmit information relating to a first base financial transaction associated with a checking account and relating to a transaction for at least one of goods and services between a customer and a designated merchant; and the first point-of sale device configured to transmit information relating to a second base financial transaction associated with the checking account to a computer server of a financial institution so the server computer can:…..periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant; and crediting the rewards amount in the savings account of the customer.  
	However, Carretta does not explicitly teach the underlined features:  “a second point-of-sale device configured to transmit information relating to a second base financial transaction associated with the checking account”.  In other word, Carretta’s second base financial transaction that is received by the computer server of the financial institution is not explicitly from “a second point-of-sale device”.
Shepard teaches the general concept of a second point-of sale device configured to transmit information relating to a second based financial transaction (e.g., purchase transaction) associated with the checking account (e.g., portable consumer devices such as credit or debit cards in fig. 4 cl. 7 lines 30-37) to a server (e.g., loyalty engine in fig. 4 cl. 8 lines 7-28, lines 41-65) for determining reward based on the transaction {At least fig. 4 cl. 7 lines 10-67 and cl. 8 lines 1-28 in context with cl. 4 line 17-26, see first point of sale (e.g., merchant location A 422(a)) and second point of sale (e.g., merchant location B 422(b)) respectively transmits information relating to a first based financial transaction (first purchase transaction), and second based financial transaction (second purchase transaction) associated with the checking account (e.g., credit or debit cards) to a server (loyalty engine) for determining reward based on the received transactions}.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “transmit information relating to a second base financial transaction associated with the checking account; and receiving, at the financial institution, information relating to the second base financial transaction associated with the checking account”, of Carretta to include “a second point-of sale device configured to transmit information relating to a second based financial transaction associated with the checking account”, taught by Shepard.  One would be motivated to do this in order to increase user/customer’s satisfaction and experience since customer purchase transactions would be received from multiple point of sales for determining the automatic saving account (See Shepard Cl. 8 lines 22-27, fig 4 indicates loyalty engine 436 received purchases information from plurality of merchant locations (POSs) and determine the rewards based on specific purchases of specific products or at specific merchants).

	Next, as pointed out above, Carretta teaches: “periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant”.  However, the combination of Carretta and Shepard does not explicitly teach the underlined features:  “periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant exceeds a predetermined value”.  
Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant” of the combination of Carretta and Shepard to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the user/customer to purchase more products and also increase customer’s satisfaction.  
Again, as pointed out above, the combination of Carretta, Shepard and Walker deal with analogous arts because all are about (e.g., determining/calculating and providing rewards to the customer based on the received purchase transactions/financial transactions).  A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned. In re Oetiker, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992).  So, not only is there no improper hindsight, there is also motivation in the knowledge possessed by one of ordinary skill in the art at the time of the invention provided above. 
	For the mentioned reasons above, the Office respectfully disagrees with the Applicant’s assertion that “the Office Action’s combination of Carretta in view of Shepard further in view of Walker is a textbook example of impermissible hindsight reasoning”.
	On pages 7-8, Applicant further argued:  “Third, the Office Action cites to fig. 4 and col. 7, lines 10-67 and col. 8, lines 1-28 (see Office Action, pp. 15-16) in Shepard to remedy the deficiencies the Office Action alleges in Carretta. However, those excerpts in Shepard fail to teach the feature for which the Office Action cites to it. For example, Shepard does not teach, “the general concept of a second point-of-sale device configured to transmit information relating to a second based financial transaction associated with the checking account,” as the Office Action contends. See Office Action, p. 16. Rather, Applicants’ claim 1 recites a “first point-of-sale device” and “a second point-of-sale device” that are both coupled to a computer server that performs a specific set of novel and inventive operations that cause the overall system, with its ordered combination of components, to provide a technological advancement over prior art systems, such as those in Shepard. Shepard teaches nothing about a “computer server” that interfaces with a plurality of point-of-sale devices to distribute and defer computations/calculations off of the POS device and onto the server. This is a tangible, technological change that can be measured and perceived in the real world”.
	The Office’s response:  However, the Office respectfully submits again that as indicated above, Carretta teaches a first point-of sale device configured to transmit information relating to a first base financial transaction associated with a checking account and relating to a transaction for at least one of goods and services between a customer and a designated merchant; and the first point-of sale device configured to transmit information relating to a second base financial transaction associated with the checking account to a computer server of a financial institution so the server computer can:…..periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant; and crediting the rewards amount in the savings account of the customer.  
	Carretta does not explicitly teach the underlined features:  “a second point-of-sale device configured to transmit information relating to a second base financial transaction associated with the checking account”.  In other word, Carretta’s second base financial transaction that is received by the computer server of the financial institution is not explicitly from “a second point-of-sale device”.
Shepard teaches the general concept of a second point-of sale device configured to transmit information relating to a second based financial transaction (e.g., purchase transaction) associated with the checking account (e.g., portable consumer devices such as credit or debit cards in fig. 4 cl. 7 lines 30-37) to a server (e.g., loyalty engine in fig. 4 cl. 8 lines 7-28, lines 41-65) for determining reward based on the transaction {At least fig. 4 cl. 7 lines 10-67 and cl. 8 lines 1-28 in context with cl. 4 line 17-26, see first point of sale (e.g., merchant location A 422(a)) and second point of sale (e.g., merchant location B 422(b)) respectively transmits information relating to a first based financial transaction (first purchase transaction), and second based financial transaction (second purchase transaction) associated with the checking account (e.g., credit or debit cards) to a server (loyalty engine) for determining reward based on the received transactions}.
	As pointed out above, Shepard’s computer server (e.g., loyalty engine in at least fig. 4 cl. 7 lines 10-67 and cl. 8 lines 1-28 in context with cl. 4 line 17-26) receives a first based financial transaction (first purchase transaction), and second based financial transaction (second purchase transaction) associated with the checking account (e.g., credit or debit cards) of the Shepard does not teach, “the general concept of a second point-of-sale device configured to transmit information relating to a second based financial transaction associated with the checking account””.    
	On pages 8-9, Applicant further argued:  “Fourth, the requirement remains that the rationale to support a claim of obviousness must be made explicit. (See, MPEP 2143). For example, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. Id. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. Id. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the reasoning for the rejection of claims 1, 4, and 5 is not explicit and seemingly alleges that any combination involving systems performing financial transactions would be obvious. If that was the case, most patent eligible subject matter would likely fail such a broad test….. The Office Action fails to references any of rationales (A) and (D) in rejecting claims, 1, 4, and 5. See Office Action, pp. 11-21. The Office Action rejects claims, 1, 4, and 5 only peripherally and without any explanation of the underlying rationale. For example, the Office Action (p. 21) rationalized that “[o]ne would be motivated... in order to provide the customer with other reward types e.g., waiving fees, which would in turn increase customer’s experience and satisfaction.” Merely recapitulating the rationale is insufficient to meet the Office’s prima facie burden to prove that Applicants’ recited claims are obvious over a combination of prior art references.”
	The Office’s response:  However, the Office respectfully submits that, as indicated in the previous office action in claims 1, 4 and 5 (now claim 1 in the 103 rejection above since Applicant has rolled up claims 4 and 5 into independent claim 1), the rationale to support a claim of obviousness have been made explicit. 
 As indicated in the above under 103 and again here, in claim 1, the combination of Carretta, Shepard, Walker and Bauer especially Carretta teaches matching incentive and transfer rewards to the customer saving account based on the number of financial transactions by the customer in a fixed period of time {Carretta:  At least fig. 5 especially paras 0039-0042, see the bank can offer to match the round up (e.g., every 10th transaction, $0.05 reward for every transaction) or other savings amount for a fixed time period}. 
the underlined features:  “(k) waiving a fee associated with at least one of the checking account and the saving account based on the number of financial transactions by the customer in a fixed period of time”.  In other word, the reward/matching incentive that the combination of Carretta, Shepard, Walker and Bauer especially Carreta provided to the customer saving account based on the number of financial transactions by the customer in a fixed period of time is not explicitly “waiving fee” reward.
	Sanchez teaches the general concept of “(k) waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time {para 0046}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “matching incentive and transfer rewards to the user saving account based on the number of financial transactions by the customer in a fixed period of time” of the combination of Carretta, Shepard and Walker to include “waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time”, taught by Sanchez.  One would be motivated to do this in order to provide the customer with other reward type e.g., waiving fees, which would in turn increase the customer’s experience and satisfaction.  (Note that this in Rationale G: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
	Regarding Applicant argued above: “The Office Action fails to references any of rationales (A) and (D) in rejecting claims, 1, 4, and 5…..The Office Action rejects claims, 1, 4, and 5 only peripherally and without any explanation of the underlying rationale. For example, the Office Action (p. 21) rationalized that “one would be motivated... in order to provide the customer with other reward types e.g., waiving fees, which would in turn increase customer’s experience and satisfaction.”, the Office respectfully submits that as just pointed out above, the Office has used rationale G (One would be motivated to do this in order to provide the customer with other reward type e.g., waiving fees, which would in turn increase the customer’s experience and satisfaction in rejecting the limitation above) in the rejection above in claim 1 (Applicant has rolled up claims 4 and 5 into independent claim 1).  Therefore, the Office respectfully disagrees with the Applicant’s assertion that: “The Office Action fails to references any of rationales (A) and (D)…” (Since this is not relevant).    
	On page 9, Applicant further argued:  “Notably, Applicants’ amended claim 1 recites “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational load on the second point-of-sale device is reduced because the calculation of the rewards amount is deferred to the computer server.” Nothing in the purported combination of Carretta, Shepard, Walker, Bauer, and Sanchez teaches or suggests at least the aforementioned features. Therefore, the 35 USC 103 rejection of claim 1 (and now-cancelled claims 4 and 5) should be withdrawn, and all pending claims indicated as allowed”.
	The Office response:  However, the Office respectfully submits that as indicated above under 103 and again here, in claim 1,  the combination of Carretta, Shepard, Walker, Bauer and Sanchez further teaches the end result of “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational  load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server” in claim 1 because this mentioned limitation of “wherein the computational load on……….is deferred to the computer server" is merely the end result of the prior steps/limitations that taught by the combination of Carretta, Shepard, Walker, Bauer and Sanchez .  Since the combination of cited references discloses all the prior steps of {a first point of sale….; a second point of sale; a communication network…; a communication interface…; a memory…..comprising: a) receiving…., b) determining…., c) receiving…, d) determining…., e) periodically calculating…, f) determining…., g) if sufficient funds…., debiting….., h) if inadequate funds…., bypassing…., i) periodically calculating…., j) crediting…, and k) waiving…… }, this would automatically resulting in “wherein the computational load on……….is deferred to the computer server ".   
	Therefore, the Office respectfully disagrees with the Applicant’s assertion that: “Nothing in the purported combination of Carretta, Shepard, Walker, Bauer, and Sanchez teaches or suggests at least the aforementioned features”.  
For the above mentioned reasons, rejections under 35 U.S.C. 103 for claim 1 still remain.  Dependent claims 2-3, and 6 are dependent of their base claim 1.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
10.	Responding back to Applicant’s 101 arguments on pages 10-14 of the Applicant’s response:
	On pages 10-11, Applicant argued:  “….the Office Action seems to recognizes the importance of the Berkheimer decision (see Office Action, pp. 9-10), yet dismisses any real application of the Federal Circuit’s holding in Berkheimer in arriving at its rejection. Instead, the Office Action contends that because the Examiner cannot locate additional details in Applicants’ specification about “how to install an application on a mobile device and how to detecting the subscriber’s actions,” then it necessarily follows that “the additional elements must be sufficiently well-known.” Office Action, p. 10.  However, the Office Action’s logic and application of 35 USC 112, 1st para, (or 112(a)) is misguided. Because the Examiner does not reject Applicants’ claims under 35 USC 112, one can reasonably conclude that the Examiner concedes that the features recited in Applicants’ claim 1 are sufficiently supported with a written description and enabled by Applicants’ specification, figures, and original claims. Meanwhile, in seeming contradiction, Applicants’ claim 1 nowhere recites “how to install an application on a mobile device and how to detecting the subscriber’s actions,” but the Office Action is requiring Applicant to include these additional elements in Applicants’ specification before the Examiner will find that sufficient detail is included in the specification. The law of 35 USC 112, 1st para, (or 112(a)) is rooted in the claims—only Applicants’ recited claims must have sufficient description and enablement in their application, not ungrounded requirements (“how to install an application on a mobile device and how to detecting the subscriber’s actions”) required by an Examiner. The 35 USC 112 shortcomings in the Office Action aside, the Office Action’s application of Berkheimer still ultimately fails to satisfy the evidentiary burden on the Examiner to show why the elements recited in Applicants’ claims are not just well-understood, but also routine and conventional. Berkheimer requires that all of these hurdles be overcome before a patent claim can merely be dismissed as lacking subject matter eligibility”.
The Office’s response:  However, the Office respectively submits that on page 10 of the previous Office Action (under step 2B), in providing evidence for the additional the additional elements is sufficiently well-known,  Examiner mistakenly asserted the underlined features: “in light of the lack of sufficient details in the Specification, the Specification demonstrates that the additional elements must be sufficiently well-known such that the specification does not need to describe the particulars of such additional elements of how to install an application on a mobile device and how to detecting the subscriber’s actions.  What the Examiner meant to assert should had been “in light of the lack of sufficient details in the Specification, the Specification demonstrates that the additional elements must be sufficiently well-known such that the specification does not need to describe the particulars of such additional elements of how “the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server”, as well as how “the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server”.  The Office has corrected this mistake to reflect the correct information in the above 101 rejection, under step 2B.  The Office would like to apology for any inconvenience this may have caused.  
 On pages 11-12, Applicant further argued:  “In addition, the Office Action’s reasoning appears to fall victim to the same inappropriate approach cautioned against in Bascom. In Bascom Global Internet Services, Inc. v. AT&T Mobility LLC et al.. Appeal No. 2015-1763 (June 27, 2016), the Federal Circuit reversed a ruling on a 12(b)(6) motion of the federal district court……. For example, in Bascom, the Federal Circuit noted that, although filtering content on the Internet was already a known concept, “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content.” Likewise, here, Applicants’ amended claim 1 recite a non-conventional, purposeful arrangement of a network of first and second point-of-sale devices and another computing device to distribute and defer computing load in a novel and inventive process to specifically solve a technical problem. The Office Action provides no better explanation or analysis than that which the district court in Bascom provided, and which was eventually reversed by the Federal Circuit”.
The Office’s response: Applicant relies on Federal Circuit decision Bascom Global Internet Services (Bascom) in arguing the pending claims are patent-eligible above; however, the Office respectfully submits that Bascom Global Internet Services has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely applying/implemented/performed the abstract idea to/via a well understood, conventional, generic computer.  Again, under step 2A Prong II and step 2B of 101 rejection above, the additional underlined limitations {e.g., a first point of sale device configured to transmit information……; a second point of sale device configured to transmit information….; a communication network communicatively coupling at least the first point-of-of sale device and the second point of sale device with a computer server of a financial institution…. } are merely transmitting data by a first point of sale device/a second point of sale device via a communication network, which is considered as insignificant extra solution activity, thus is not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea. The use of generic computer to transmit information/send information and/or receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence as required by Berkheimer’s memo). 
In addition, the additional limitation of “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server” is not significantly more because since it is merely the end result of the prior steps/limitations  (in claim 1) as pointed out above.  This ended result limitation is well-known and conventional MPEP 2106.05(a):  “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)”.    
 Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  As indicated above, Applicant’s Specification 2020/0013082 A1 does not provide details for the limitation “wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server”.  Therefore, in light of the lack of sufficient details in the Specification, the Specification demonstrates that the additional elements must be sufficiently well-known such that the specification does not need to describe the particulars of such additional elements of how “the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server”, as well as how “the computational load on the second point of sale device is reduced because the calculation of the rewards amount is deferred to the computer server”.
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps again do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer and insignificant 
Again, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in Bascom.
On pages 12-13, Applicant argued:  “….First, the Office Action rejects the pending claims as being directed to “certain methods of organizing human activity”— namely, because the recited steps allegedly describe concepts similar to managing relationships or transactions between people. See Office Action, p. 4. However, that comparison is erroneous. The Office Action fails to recognize that the two-part Alice test and the USPTO’s Jan. 2019 guidelines require the claims to be considered as a whole when considering if the ordered combination of features cited in the claims are “directed to” one of the three USPTO-enumerated abstract idea groupings. It is not sufficient or appropriate to merely reject the claims because the claims describe concepts that involve human activities. Second, the Office Action rejects the pending claims as being directed to “mathematical relationships/formulas”— namely, because there must be some algorithm operators involved in order to calculate aggregate savings amount and calculate a reward amount. See Office Action, p. 5. Again, the Office Action’s rejection in view of Alice misses the mark. The two-part Alice test is not merely whether the claims involve some algorithm operators. Rather, the claims must be considered as a whole and then scrutinized to determine whether they are “directed to” an abstract idea falling into any of the three USPTO-enumerated groupings. Applicants’ amended claim 1 recites a non-conventional, non-generic arrangement of a “first point-of-sale device,” “a second point-of-sale device,” and “a computer server” communicatively coupled to the two POS devices via a communication network. Although claim 1 also involves algorithmic steps being performed in conjunction with the novel arrangement of technological components, that alone is insufficient to render the entire claim as patent ineligible subject matter. In fact, it is this over-reaching application of the two-part Alice test that the US Supreme Court cautioned against in Alice”.
The Office’s response:  However, the Office respectively submit again that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination/as a whole) of why they are an “abstract idea and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above for details.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “fails to recognize that the two-part Alice test and the USPTO’s Jan. 2019 guidelines require the claims to be considered as a whole when considering if the ordered combination of features cited in the claims are “directed to” one of the three USPTO-enumerated abstract idea groupings”.
   In addition, regarding Applicant relies on PTAB (e.g., ex parte Fanaru and ex parte Rockwell) in arguing for 101’s patentability, the Office respectively submits that PTAB decisions do not represent Office policy and PTAB decisions are not precedential on Examination.  In other word, PTAB decisions are not binding on examination.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  

/THUY N NGUYEN/Examiner, Art Unit 3681